Opinion by
Reeder, J.,
This question arises out of the distribution of the residuary estate of R. Mehard. The testator died, leaving six children *339living and five children of a deceased daughter. The residuary clause of the testator’s will provides: “ And lastly all the residue to be divided equal.”
Appellants claim that this division was not in accordance with this residuary clause in the will, for the reason that the five children of the deceased daughter were excluded from a distributive share — namely one sixth of the residue.
The testator among other specific bequests bequeathed to each one of the children of the daughter of Christiana Pyle $200. To no one of his children, except his son George and his daughter Anna M. Morrison does he directly bequeath any part of his estate except their distributive share of the residuary estate. The entire participation of the other children in the division of his estate is limited to their share of the' residuary estate.
In the clause in which, the specific bequest to George is made, is found this paragraph: “ This is for his services in staying at home and talcing care of his mother and I, and not to interfere with his equal share with the other heirs to the balance of my property, real, personal and mixed.” The clause in which he makes the specific bequest to Anna M. Morrison he concludes with “ and she is to have as much more as will make her equal to each of the five heirs.” The words “ much more ” can only refer to her distributive share of the residuary, for there is no other provision in the will to which it can apply. The words “ shall make her equal to each one of the five heirs ” merely indicate that in a distribution of this “ as much more ” from the residuary estate “ as will make her equal to the other five heirs,” to the exclusion manifestly of the children of Christiana Pyle.
This seems to be so plain an interpretation of the testator’s purpose and intention as to require no argument. The assignments of error are therefore all overruled and the decree of the court below confirming the auditor’s report is affirmed.